Citation Nr: 1117626
Decision Date: 05/06/11	Archive Date: 06/14/11

Citation Nr: 1117626	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-24 482A	)	DATE MAY 06 2011
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 until December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is  addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On January 7, 2010, the Board issued a decision as to the Veteran's claim for an increased rating in excess of 50 percent for PTSD.

2.  On January 28, 2010, the Board received notice that evidence relevant to the appeal had not been considered in the Board decision or an October 26, 2009 supplemental statement of the case.


CONCLUSION OF LAW

The Board decision addressing the issue of an initial rating in excess of 50 percent for PTSD is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2010).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

A Board decision was issued on January 7, 2010, which denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.

The Veteran, through his representative, notified the Board in a January 28, 2010, motion for reconsideration that the January 7, 2010, Board decision and an October 26, 2009 supplemental statement of the case did not consider evidence which was submitted on October 13, 2009.  This evidence includes a statement from the Veteran's attorney and a copy of the Veteran's mediation statement and settlement agreement.  In this case, issuance of a decision without consideration of the additional evidence constitutes a denial of due process.  Accordingly, the Board vacates its January 7, 2010, decision in this matter.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

In view of the order vacating the January 7, 2010, Board decision addressing the issue of entitlement to an initial rating in excess of 50 percent for PTSD, a remand is being simultaneously rendered on that matter, and that remand will be entered as if the January 7, 2010, Board decision had never been issued.


ORDER

The January 7, 2010, Board decision addressing the issue of an initial rating in excess of 50 percent for PTSD is vacated.


REMAND

As indicated above, the Board must remand for further RO adjudication of additional evidence received to include the evidence received at the RO on October 13, 2009.  This evidence is comprised of a statement from the Veteran's attorney and a copy of the Veteran's mediation statement and settlement agreement.  The Board additionally notes that a private medical opinion dated December 31, 2009, has also been associated with the claims file which requires RO consideration and further adjudication.

Also, the Board finds that on the basis of the December 2009 private medical opinion, the Veteran should be afforded extraschedular consideration.  In this regard, the Board notes that the Veteran is an attorney whose work production has significantly decreased, according to the private examiner.  Moreover, the record further suggests an exceptional or unusual disability picture in terms of interference with employment, also as per the Veteran's statements through his representative.  Thus, the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular rating.  Floyd v. Brown, 9 Vet. App. at 88, 94 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for PTSD in accordance with 38 C.F.R. § 3.321(b).

2.  Thereafter, the RO should readjudicate the issue on appeal to include the evidence received during October 2009, as well as the December 2009 private examination report as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1000935	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-24 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 until 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of occupational and social impairment, 
reduced productivity, disturbances of motivation, and 
difficulty maintaining effective social and work 
relationships, but without a showing of deficiencies in most 
areas; there is no showing of suicidal/homicidal ideation, 
communication deficits disorientation, 
impulsive/inappropriate behavior, or neglect of personal 
appearance.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained 
as have records of private and VA treatment.  Furthermore, 
the Veteran was afforded a VA examination in September 2009 
in which the examiner reviewed the Veteran's local file, took 
down the Veteran's history, considered private medical 
evidence, and reached a conclusion based on his examination 
that is consistent with the record.  The examination is found 
to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case.  
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for posttraumatic stress 
disorder (PTSD) arises from an appeal of the initial 
assignment of a disability rating in June 2005.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed during the appeals 
period and a uniform evaluation is therefore warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 10 
percent effective November 30, 2004.  He was subsequently 
granted a 50 percent evaluation in a supplemental statement 
of the case issued October 2009, which was effective back to 
November 30, 2004.  

The Veteran's disability is rated under 38 C.F.R. § 4.149, 
Diagnostic Code (DC or Code) 9411.  Under this Code, a 50 
percent rating is necessitated by evidence showing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.149, DC 9411 (2009).
A 70 percent rating is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

Finally, a 100 percent rating signifies total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation. 
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994), (DSM-IV). See 38 C.F.R. § 4.126.  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).

In evaluating the Veteran's level of disability, the Board 
has also considered the Veteran's Global Assessment of 
Functioning (GAF) scores as one component of his overall 
disability picture.  GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing DSM-IV.

In this case, the Veteran has been assigned GAF scores 
between 40 and 60.  

GAF scores of 40 to 31 indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Finally, a GAF score between 60 and 51 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

In March 2004 the Veteran reported sleep disturbance, 
feelings of being hyper-alert, and stress associated with the 
run-up to the Iraq War and 2004 presidential election.  In 
April 2004, a VA psychiatric evaluation showed that the 
Veteran had prominent hypervigilance and startle response.  
He also had nightmares, numbing and avoidance.  His symptoms 
were mainly focused on increased arousal state.  Additional 
records dated in 2004 continue to reference high levels of 
anxiety.  
In September 2004, the Veteran denied suicidal and homicidal 
ideation.  In October 2004, his depression and anxiety were 
characterized as mild.  In November 2004, the Veteran stated 
that he was experiencing nightmares, high blood pressure, 
teeth grinding, hyper-alertness, uncontrollable anger, panic 
attacks, depression and work impairment.  He attributed these 
symptoms to PTSD.

At a private examination in March 2005, the Veteran reported 
a history of anxiety, anger, and social isolation.  He 
reported intrusive thoughts about his combat experience and 
felt agitated, irritable and withdrawn, with a sense of 
detachment from other people.  The Veteran experienced 
nightmares once a week.  He indicated that he left the law 
firm at which he practiced because he "couldn't handle the 
stress of a litigation practice."  He was also phobic of 
crowds.  The Veteran was well-groomed and appropriately 
dressed.  He posture and gait were unremarkable and he was 
cooperative and friendly, making good eye contact.  His 
speech was fluent and at a normal rate, volume, and prosody.  
His associations were logical and goal-oriented.  His thought 
content was negative for hallucinations, delusions, paranoid 
ideation, homicidal ideation, and suicidal ideation.  The 
private examiner indicated that the Veteran's PTSD limited 
his ability to work to his full potential, specifically 
noting that he had difficulty managing stress and 
concentrating.  His GAF score was assessed at 54.

In September 2005, the Veteran underwent another examination 
by a private psychologist.  He endorsed nightmares and 
flashbacks.  He had regular sleep disturbance and awakening 
in a startled state with autonomic hyperactivity at least 
twice a week.  He had a history of isolating himself from 
others and stated that he prefers to work by himself as he 
has difficulty with anger and chronic irritability.  It was 
noted that the Veteran had been unable to work effectively 
with other attorneys and clients, and had been asked to leave 
two law firms because of his PTSD symptoms.  The private 
psychologist assigned the Veteran a GAF score of 60.

A private doctor in January 2006 stated that the Veteran, on 
examination, maintained good eye contact and was socially 
appropriate without any odd or bizarre behavior.  Regarding 
family relationships, the report noted a distant relationship 
with one of his two sons.  He had been married for 14 years 
and then divorced.  Occupationally, the Veteran was self-
employed, practicing in his solo law firm.  His last job, 
which he had for 10 years, was with a law firm.

Upon evaluation, the Veteran's thought processes were 
completely coherent, relevant, and goal-directed and there 
was no evidence of any psychotic symptoms.  His general mood 
was dysphoric, irritable and at times agitated.  There was no 
evidence of suicidal or homicidal ideation.  After reviewing 
reports of past mental status evaluations, the doctor 
determined that PTSD had caused the Veteran considerable 
problems functioning in relationships and work setting.  The 
Veteran was assigned a GAF score of 40, with significant 
impairment in social and work functioning.

A report of VA examination in September 2009 shows that the 
Veteran presented as well-groomed and well dressed with good 
eye contact but an irritable edge.  Speech was a regular rate 
and rhythm and he had no flight of ideas.  His thought 
process was logical, linear, and goal-directed.  He denied 
any suicidal, homicidal or paranoid ideations.  He had 
significant avoidance and hyperarousal symptoms.  The Veteran 
reported that he was working approximately 20 hours a week 
and the examiner concluded that he had moderate, not severe, 
difficulty with social and occupational functioning.  The 
Veteran was assigned a GAF of 55.

The Board notes that an August 2005 letter from the Veteran's 
former law firm indicated that the Veteran angered easily, 
and was difficult to deal with on a personal level.

After a careful review of the record, the Board finds that 
the currently assigned 50 percent evaluation for PTSD 
appropriately reflects the level of severity of his 
disability picture throughout the period on appeal and that a 
higher rating is not warranted.

Again, the current 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.149, DC 9411 (2009).

In order to be entitled to a higher evaluation, 70 percent, 
the record must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

In this case, the Veteran has been shown to be self-
sufficient.  He has denied suicidal and homicidal ideation on 
multiple occasions.  Moreover, his speech is consistently 
spontaneous, logical and relevant, and he has not neglected 
his personal hygiene.  Additionally, there has been no 
demonstration of gross impairment in thought processes, 
grossly inappropriate behavior, disorientation, or 
significant memory loss resulting in total occupational or 
social impairment such as to justify an assignment of a 100 
percent rating

Statements submitted by the Veteran and his representative 
indicate that the primary contention is that he is entitled 
to a higher rating based upon his social and occupational 
impairment.  While it is true that the Veteran has 
experienced impairments in these areas due to avoidance, 
hyperarousal, and an agitated mood, the Board finds that the 
Veteran's level of impairment is adequately contemplated by 
the currently assigned 50 percent evaluation.  Furthermore, 
although the record shows a history of irritability, there is 
no evidence of resulting violence or impulse control and the 
Veteran has been shown to be capable of functioning 
independently, appropriately and effectively, if at a reduced 
level of occupational efficiency.

In reaching this determination, the Board has considered the 
Veteran's level of disability as reflected by GAF scores 
assessed throughout the record.  These scores have ranged 
from 40 to 60, indicating moderate to severe symptoms.  With 
regard to the single GAF score of 40, assessed by a private 
doctor in January 2006, the Board finds such an assessment to 
be inconsistent with the record.  Specifically, such a GAF 
score would tend to indicate either impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  Impairments in reality testing, communication, 
judgment and thinking are not supported by the record.  While 
there is some impairment in work, family relations and mood, 
these do not, on their own, warrant a 70 percent rating.  The 
remaining GAF scores of 54, 55 and 60, are consistent with 
the record and indicate the moderate symptomatology 
contemplated by a 50 percent rating under DC 9411.

The Veteran's representative has, throughout the record, 
raised the issue of application of an extraschedular rating.  
Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115. 
  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  If the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  

In this case a review of the evidence has led the Board to 
conclude that the schedular rating defined by 38 C.F.R. § 
4.130, DC 9411 (2009) adequately contemplates the Veteran's 
disability picture.  See Thun, 22 Vet. App. at 115.  
Indeed, while the Veteran appears to have been asked to leave 
law firms in part due to PTSD symptomatology, the record 
demonstrates that he has been successfully employed at his 
own solo practice.  Accordingly referral to Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination and assignment of an extraschedular 
rating is not warranted.

Based on the foregoing, the Board concludes that an increased 
evaluation for the Veteran's PTSD is not warranted for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


